FILED
                              NOT FOR PUBLICATION                             APR 16 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



NATALIA STOLIAROVA; SERGUEI                       No. 06-74688
CHERKASSOV,
                                                  Agency Nos. A075-721-384
               Petitioners,                                   A075-721-385

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Natalia Stoliarova and her husband, Serguei Cherkassov, natives and citizens

of Russia, petition for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing their appeal from an immigration judge’s (“IJ”) decision denying their

application for asylum, withholding of removal, and protection under the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review de novo questions of law, and we review factual findings for

substantial evidence. See Husyev v. Mukasey, 528 F.3d 1172, 1177 (9th Cir. 2008).

We deny in part and grant in part the petition for review.

      Petitioners do not raise any arguments in their opening brief regarding the

agency’s dispositive determination that their asylum application was time-barred.

See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

supported by argument are deemed waived). Accordingly, we deny the petition as

to petitioners’ asylum claim.

      The agency’s adverse credibility determination is not supported by

substantial evidence because Stoliarova’s testimony about the 1996 local elections

was consistent with the documentary evidence concerning the 1997 state elections,

and Stoliarova was not given an opportunity to explain the perceived discrepancy

between her testimony concerning the Fatherland Revival Party and the article

concerning the Fatherland-All Russia Party. See Soto-Olarte v. Holder, 555 F.3d

1089, 1091-92 (9th Cir. 2009). Stoliarova’s lack of knowledge regarding when the

Fatherland Revival Party was established does not support the agency’s adverse

credibility finding because it does not go to the heart of her claim. See Cosa v.

Mukasey, 543 F.3d 1066, 1070 (9th Cir. 2008). Because Stoliarova provided


                                          2                                    06-74688
documentary evidence regarding the Fatherland Revival Party, her participation in

the trial of the party’s leader, and her beating and subsequent miscarriage, the

agency’s adverse credibility finding based on the failure to provide additional

corroborating evidence is not supported. See Gui v. INS, 280 F.3d 1217, 1227 (9th

Cir. 2002) (where “a petitioner provides some corroborative evidence to strengthen

[her] case, [her] failure to produce still more supporting evidence should not be

held against [her]”).

      We therefore grant the petition for review with respect to the withholding of

removal and CAT claims, and remand to the BIA for further proceedings on an

open record. See Soto-Olarte, 555 F.3d at 1093-96; see also INS v. Ventura, 537

U.S. 12, 16-18 (2002) (per curiam).

      Because we remand on an open record, we need not reach petitioners’ due

process arguments concerning their lack of an opportunity to examine and explain

the article concerning the Fatherland-All Russia Party. However, we reject

petitioners’ contention that their due process rights were violated because the IJ

was biased. See Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000).

      Each party shall bear its own costs for this petition for review.

   PETITION FOR REVIEW DENIED in part; GRANTED in part;
REMANDED.



                                          3                                    06-74688